Citation Nr: 1614305	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to December 15, 2009, and in excess of 50 percent as of December 15, 2009.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998 and from November 2002 to September 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in part granted service connection for PTSD and assigned a 30 percent rating, effective February 27, 2009.

During the pendency of the appeal, in an October 2014 rating decision, the RO granted a rating of 50 percent for PTSD, effective December 15, 2009.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entirety of the appeals period, the Veteran's PTSD was most appropriately characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  From February 27, 2009, to December 14, 2009, the criteria for an initial rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  As of December 15, 2009, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in November 2009 and November 2011.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently evaluated as 30 percent disabling, effective February 27, 2009, and as 50 percent disabling, effective December 15, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

A November 2009 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his symptoms.  The Veteran stated that his wife struggled with his anger and violent outbreaks, but reported date nights at least once a month.  He stated that his children were fearful of him due to his anger, which occurred three to four times a week, at which time he screamed, yelled and resorted to drinking heavily and withdrawing to the basement; however, he noted playing outside and in parks with his family.  He stated that he had regular contact with his parents by phone and in person and spoke to one sister regularly and had most recently spoken to her for 30 minutes.  His family had get-togethers at least once a year, although he stated that he tended to stay off to the side.  He reported that he "blew up" at his best friend a couple of years ago but that they had since reconciled, and that he did not do much with friends because he did not want his friends to see him on a "bad day" when he was likely to get angry.  His last interaction with a friend was four months ago, and he stated that it was hard to be around people at times.  He stated that he took three to four days a month off from work as "mental health days."  He reported that he had not hiked, fished, or hunted since May 2009, and lost almost all interest in sports because of his hypervigilance.  He stated that he liked to read online, play with his children, and watch TV.

On objective examination, the VA examiner, a clinical psychologist, noted that the Veteran was neatly groomed and appropriately dressed and exhibited tense psychomotor activity with shaky hands and nail-biting at times.  She also found that he was irritable and anxious, and had no suicidal ideation, feelings of wanting to hurt people at times but no specific plans to do so, sleep impairment, auditory hallucinations that were not persistent, panic attacks twice a week or more, fair impulse control with episodes of violence, and mildly impaired recent memory.  The Veteran reported "scuffles" with his wife with pushing and grabbing but no injuries, two times in the past few years where he "[took a person] down by [his] throat" when he got cut off at the gas pump, and "exchanging words" when someone bumped into him.  Although the VA examiner found that he had severe anger problems daily, she stated that he managed to control his behavior most of the time by walking away.  The VA examiner found that the Veteran's problems related to occupational functioning included decreased concentration, memory loss, and verbal disputes with coworkers.  She also found that he had persistent re-experiencing of the traumatic event with persistent intrusive thoughts daily to the point where, at times, he had to take a day off or be assigned to a different duty at work; nightmares three to five times a week; flashbacks three to four times a week; and physiological reaction of hands shaking.  She also determined that he had persistent avoidance of stimuli associated with the trauma and numbing in that he avoided crowds and family at times, had not gone to the mall in a year, avoided weapons in the sporting section, avoided listening to the news, had a hard time recalling names of servicemembers who had died or were with him on the squad, and felt detached and numb "all the time," "emotionless" a lot of the time, and at times only anger.  Additionally, the VA examiner found that the Veteran had persistent symptoms of increased arousal with difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD.  The GAF score was 61.  The VA examiner found that based on the above, the Veteran's PTSD caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.

At a December 2009 private psychological evaluation, the Veteran reported that he had been at his current place of employment for 10 years and had no issues at work on a good day, but that he had to take leave without pay when he got stressed out or had violent thoughts.  He stated that he could not be in big crowds anymore or shop among large groups of people for fear of suicide bombers; that he avoided crowded aisles at the grocery store; that he would not eat in restaurants if he could not have his back to the wall; that he lost interest in fishing, hunting, roller-skating, and hiking; and that he pretty much stayed at home.  He described his relationships with his father and sister as "awesome" and stated that his relationship with his mother had gotten a lot better over the last couple of years.  He considered himself to be "a pretty lucky guy" because his wife puts up and stays with him, but stated that he did not want to be around family because he was violent.  The Veteran reported no delusions or hallucinations, some homicidal ideation but no plans of acting on the thoughts, an indication of suicidal ideation (he did not "think about it much"), anxiety rated at 8 out of 10, sleep impairment, and feeling "too amped and fired up and wired all the time to feel depressed."  On objective examination, the Veteran was found to have fair insight and judgment, a high irritability and anger level, limited ability to concentrate, persistent intrusive thoughts (dreams and nightmares a few times a week, flashbacks), high level of hypervigilance, loss of interest in activities, and persistent feelings of detachments from others daily.  The diagnosis was PTSD.  The GAF score was 50.

A November 2011 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his symptoms.  The Veteran stated that he felt detached from his wife and children, and reported that his children were afraid of him.  He also noted that he avoided his children, although they ate out once a month.  He reported verbal outbursts, which occurred a few times a week and involved "cussing."  The Veteran also reported that he did not like being around groups of people, had to push himself to even go out to mow his own yard, had two friends, played online computer games, and had to leave when he sees "Arab people" due to the feelings of anger that arise.  He stated that he enjoyed coaching his son's team, but noted a few altercations with a parent and thoughts of shooting his face, although he was able to back away from the situation.  He also mentioned a physical altercation as recent as three months ago when someone cursed at him.  He reported that he was still employed at the same place but hated working with and being around his team, although he tolerated them by not talking to them.  He stated that he had argued with people at work six times since 2009 and threatened someone once.  He also noted that he had some problems with forgetting new instructions.  The diagnosis was PTSD with symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The VA examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.

VA treatment records from August 2012 to July 2015 reflect a lack of friends, logical and sequential speech, appropriate and coherent thought content, no suicidal or homicidal ideations, anxiety, appropriate affect having full range, violent episodes, anger, nightmares, hypervigilance, avoidance, numbness and feelings of detachment, visual and auditory hallucinations, good judgment and reason, shaking hands, and lack of trust in others.  He was also diagnosed with psychosis not otherwise specified and adjustment reaction with depression and anxiety.  See VBMS, 10/27/14 CAPRI, p. 15, 21-22, 28-30.  See also Virtual VA, 10/28/15 CAPRI, p. 1, 6, 16.

Based on a careful review of all of the evidence, the Board finds that an initial rating of 50 percent, but not higher, for the Veteran's PTSD is warranted for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

From February 27, 2009, to December 14, 2009, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  Although the Veteran had good relationships with his parents and sisters, he stated he tended to stay off to the side at gatherings.  The record also reflects that the Veteran had difficulty in maintaining relationships with his wife and children, had verbal disputes with coworkers, and did not meet with his friends often due to his violent outbursts.  The Veteran also had both verbal and physical altercations with strangers.  Additionally, his symptoms included panic attacks twice a week or more, violent episodes, persistent intrusive thoughts, nightmares, flashbacks, avoidance of people and places associated with the trauma, and feelings of detachment and numbness.  Although the VA examiner stated that the Veteran's occupation and social impairment was with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that the evidence for this time period demonstrates that the Veteran's occupational and social impairment more closely approximates occupational and social impairment with reduced reliability and productivity.  Further, the Board notes that the Veteran's symptoms during this time period are consistent with his symptoms as of December 15, 2009.  As such, given his symptomatology, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 from February 27, 2009, to December 14, 2009.

However, the symptoms from February 27, 2009, to December 14, 2009, as described in the factual background above, do not manifest as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Although his relationships at work and with his family were strained, he was still able to work, to maintain his marriage and a relationship with his children, and had good relationships with his parents and sisters.  Additionally, his thought process was unremarkable.  Further, the Veteran did not exhibit symptoms such as suicidal ideation; obsessive rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships, or any symptoms of similar severity.

As of December 15, 2009, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The Veteran exhibited symptoms such as anxiety, avoidance, nervousness, hypervigilance, preoccupations and nightmares, panic attacks more than once a week, and impaired judgment.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 70 percent rating, which requires deficiencies in most areas.  The Veteran did not exhibit symptoms commensurate with those listed in the rating criteria for the 70 percent rating, such as:  obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Rather, the evidence of record shows that the Veteran was consistently found to be neatly groomed and appropriately dressed and oriented, with logical and sequential thought process and content.  Although his relationships with his wife and children were strained, he was still able to maintain his marriage and family life.  He was also able to keep working, despite his disdain for his coworkers and changes in his work duties and attendance.  He reported having intrusive thoughts with which he would become obsessed at times, but did not report any obsessional rituals which interfered with routine activities.  The Veteran also did not exhibit intermittently illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively.  Additionally, the Veteran did not have any persistent auditory and visual hallucinations that would warrant any higher rating.  Moreover, the Veteran's GAF score of 50 during this period reflected moderate symptoms, which are commensurate with the rating criteria for 50 percent rating.  In view of these factors, the Board finds that as of December 15, 2009, the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent.

Accordingly, a rating of 50 percent, but no greater, is warranted prior to December 15, 2009, and beginning December 15, 2009, a rating in excess of 50 percent is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additionally, the Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested consistently by symptoms of irritability and anger, impaired impulse control, chronic sleep impairment, depression, mild memory loss, panic attacks, impaired judgment, nightmares, flashbacks, avoidance, anxiety, hypervigilance, auditory and visual hallucinations, and feelings of detachment, which impair the Veteran occupationally and socially.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate.




ORDER

Prior to December 15, 2009, entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted.

As of December 15, 2009, entitlement to an initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


